Citation Nr: 1041077	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  06-32 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating greater than 10 
percent for bilateral pes cavus.  

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

April Maddox, Counsel




INTRODUCTION

The Veteran served on active duty from September 1965 to February 
1967.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from May 2006 and May 2009 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran claims that he is unable to obtain substantially 
gainful employment as a result of his service-connected 
disabilities (chronic venous insufficiency, left leg and foot, 
evaluated as 40 percent disabling; and bilateral pes cavus, 10 
percent disabling).  Records show that he has only sporadically 
worked since his discharge from military service, primarily due 
to his service-connected chronic venous insufficiency, left leg 
and foot.      

In the Veteran's initial claim for VA compensation in June 1971 
the Veteran indicated that he was unable to work.  In a September 
1997 rating decision, the RO granted nonservice-connected 
pension.  In that decision it was noted that the Veteran had a 
reported education level of fifth grade and last worked in 1993 
as a truck driver.  In an October 1997 statement the Veteran 
indicated that he had been out of work since July 1997.  In a 
February 1998 statement from Dr. R.A.Y., a VA physician, it was 
noted that "the swelling and recurrent episodes of cellulitis 
are preventing [the Veteran] from working as a cross-country 
truck driver."  During a February 2006 VA examination of the 
feet the Veteran reported that he had retired six years earlier 
due to the lymphadema and chronic infections of his left leg.  In 
an October 2008 statement from the Veteran's former employer it 
was noted that the Veteran had worked as a truck driver from 
March 1995 to January 1996 but had to quit because he was only 
able to work one week per month.  In an October 2008 VA general 
examination the examiner wrote that:  "The Veteran's medical 
conditions are stable except for his lymphadema with chronic 
recurrence cellulitis of his left lower extremities which prevent 
him from being a truck driver.  He is unable to do anything that 
involves walking or standing or sitting for long periods as this 
exacerbates his symptoms."  In a September 2009 VA outpatient 
treatment report it was noted that the Veteran's service-
connected chronic venous insufficiency, left leg and foot "is a 
chronic condition, and will permanently prevent [the Veteran] 
from working as a truck driver.  He should receive a full pension 
or full disability, since he can no longer work."  Finally, the 
Veteran has submitted a summary of his earnings from 1958 to 1996 
which shows that he has had either no income or only very minimal 
income for this period of time.  

While there are several opinions of record that the Veteran is 
unable to work as a truck driver, the record does not contain a 
medical opinion as to whether the Veteran's service-connected 
disabilities would preclude all gainful employment (physical or 
sedentary).  The Board may not reject a claim for a TDIU without 
producing evidence, as distinguished from mere conjecture, that 
the Veteran can perform work that would produce sufficient income 
to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 
(1994).  On remand the Veteran should be afforded an appropriate 
VA examination to resolve this matter.  

Moreover, the Veteran is in receipt of a combined disability 
evaluation of 50 percent and, therefore, does not meet the 
minimum schedular criteria for a TDIU.  38 C.F.R. § 4.16(a).  
Consideration of an award of TDIU must take into account whether 
TDIU is warranted on an extraschedular basis.  The Board does not 
have the authority to assign an extraschedular total disability 
rating for compensation purposes based on individual 
unemployability in the first instance.  Bowling v Principi, 15 
Vet. App. 1 (2001).  Given the evidence of record and the 
provisions of 38 C.F.R. § 4.16(b), the Board finds that the 
AMC/RO should consider whether the Veteran's claim should be 
submitted to the Director of Compensation and Pension for a 
determination as to whether a TDIU should be awarded on an extra-
schedular rating basis. 

With regard to the bilateral pes cavus issue, the Veteran was 
last afforded a VA examination in February 2006.  Pursuant to 
38 C.F.R. § 4.73, Diagnostic Code 5278 pes cavus is rated based 
on, among other things, limitation of dorsiflexion of the ankle.  
Unfortunately, the February 2006 VA examination report does not 
report the range of motion of the Veteran's ankles.  Also, this 
examination was undertaken as part of the Veteran's original 
claim for service connection and prior to the award of service 
connection for chronic venous insufficiency, left leg and foot 
secondary to bilateral pes cavus.  As such, another examination 
is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination to identify 
the current level of impairment 
resulting from his bilateral pes cavus 
as well as the impact of his service-
connected disabilities on his 
employability.  The claims file must be 
made available to the examiner for 
review.  

All pertinent symptomatology and findings 
must be reported in detail.  

(a)  The examiner should indicate whether 
the Veteran's bilateral pes cavus 
disability is productive of (i) all toes 
tending to dorsiflexion, limitation of 
dorsiflexion at the ankle to right angle, 
shortened plantar fascia, and marked 
tenderness under the metatarsal heads, 
and/or (ii) marked contraction of plantar 
fascia with dropped forefoot, all toes 
hammer toes, very painful callosities, 
and marked varus deformity.   

(b)  Based on the examination and review 
of the record, the examiner must provide 
an opinion as to whether it is at least 
as likely as not that the Veteran's 
service-connected disabilities (chronic 
venous insufficiency, left leg and foot, 
and bilateral pes cavus), without regard 
to any non service-connected disabilities 
or his age, render him unable to secure 
and follow a substantially gainful 
occupation (physical or sedentary).  

A complete rationale for all opinions 
must be   provided. 

2.  After completion of the foregoing, 
determine whether referral to the 
Director of Compensation and Pension for 
a determination as to whether the Veteran 
is entitled to a total disability rating 
based on individual unemployability due 
to service-connected disabilities in 
accordance with the provisions of 38 
C.F.R. § 4.16(b) is warranted.  The 
rating board should include a full 
statement as to the Veteran's service-
connected disabilities, employment 
history, educational and vocational 
attainment and all other factors having a 
bearing on the issue.

3.  After the development requested 
above has been completed to the extent 
possible, readjudicate the appellant's 
claims.  If any benefit sought continues 
to be denied, issue a supplemental 
statement of the case (SSOC) to the 
Veteran and his representative.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


